 

Exhibit 10.1

COMBINATORX, INCORPORATED

OMNIBUS AMENDMENT AGREEMENT

This Omnibus Amendment Agreement (the “Agreement”) is made effective as of
December 1, 2006 (“Effective Date”) by and among CombinatoRx, Incorporated, a
Delaware corporation (the “Company”), and the following holders of the Company’s
stock and warrants (collectively, the “Holders”) as have executed a counterpart
signature page to this Agreement.

RECITALS:

1.             On December 1, 2006, the Company anticipates becoming an
“accelerated filer” as such term is defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934 and may file registration statements on Form S-3
under the Securities Act of 1933 to satisfy existing obligations of the Company
and in anticipation of potential future equity financings.

2.             The Company is a party to each of the following agreements and
each of the Holders is a party to one or more of the following agreements:

(a)           the Second Amended and Restated Investors’ Rights Agreement dated
as of February 18, 2004, as amended August 5, 2004 and December 4, 2004 (as
amended, the “Investors’ Rights Agreement”); and

(b)           the Registration Rights Agreement entered into as of April 25,
2001 by and between the Company and Silicon Valley Bank (the “Registration
Rights Agreement” and, together with the Investors’ Rights Agreement, the
“Stockholders Agreements”).

3.             The Holders possess rights to register shares of the Company’s
common stock, $0.001 par value per share, pursuant to the Stockholders
Agreements.

NOW, THEREFORE, in consideration of the foregoing and the terms and provisions
set forth below, the sufficiency of which consideration is acknowledged by all
parties to be adequate, the parties executing below agree to the terms and
provisions set forth below.

Section 1.                                          Amendments to the
Stockholders Agreements.

(a)           Pursuant to section 5.7 of the Investors’ Rights Agreement,
effective as of the Effective Date, the Company and those of the Holders who are
parties to the Investors’ Rights Agreement, being the holders of a majority of
the “Registrable Securities” (as that term is defined in the Investors’ Rights
Agreement), hereby amend the Investors’ Rights Agreement as follows:

(i)            Section 1.4(a) of the Investors’ Rights Agreement is hereby
deleted in its entirety and substituted with the following paragraph:

“(a)         Prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use its best efforts to cause such
registration statement to become effective as soon as possible and to remain
continuously effective until the earlier of (1) the second anniversary of the
effective date of the registration

1


--------------------------------------------------------------------------------




 

statement, (2) the date on which all Registrable Securities have been sold
thereunder or (3) the date on which all of the Registrable Securities can be
sold by the Holders pursuant to Rule 144(k) promulgated under the Act.”

(ii)           Section 1.13 of the Investors’ Rights Agreement is hereby deleted
in its entirety and substituted with the following paragraph:

“Termination of Registration Rights.  No Holder shall be entitled to exercise
any right provided for in this Section 1 after the earlier of (i) seven (7)
years following the consummation of the sale of securities pursuant to a
registration statement filed by the Company under the Act in connection with the
initial firm commitment underwritten offering of its securities to the general
public and (ii) such time that the Holder is able to sell in a single
transaction the Registrable Securities eligible to be sold without registration
of such Registrable Securities.  For purposes of this Section 1.13, the sale of
Registrable Securities without registration shall mean that the Registrable
Securities may be sold by the Holder pursuant to Regulation S or Rule 144 under
the Act or any other applicable provisions of the Act pursuant to which the
subsequent sale by the purchaser of such securities would not be subject to
registration.  In the event of a disagreement as to the salability of the
Registrable Securities without registration as described in this Section 1.13,
or as to the salability of the Registrable Securities by nonaffiliates of the
Company pursuant to Rule 144(k) promulgated under the Act, the Company shall be
entitled to rely on the opinion of Ropes & Gray LLP or any other recognized
United States securities law counsel; provided, however, that if, in the opinion
of a recognized United States securities law counsel to such Holder that such
Registrable Securities are not so salable without registration, the Company and
such Holder shall resolve such dispute on the basis of a legal opinion of a
mutually acceptable recognized United States securities law counsel.”

(b)           Pursuant to Section 2.1 of the Registration Rights Agreement,
effective as of the Effective Date, the Company and those of the Holders who are
parties to the Registration Rights Agreement, being the holders of a at least
50.1% of the “Registrable Securities” (as that term is defined in the Investors’
Rights Agreement), hereby amend the Registration Rights Agreement as follows:

(i)            Section 1.5(a) of the Registration Rights Agreement is hereby
deleted in its entirety and substituted with the following paragraph:

(A)          “(a)         Prepare and file with the SEC a registration statement
with respect to such Registrable Securities and use its best efforts to cause
such registration statement to become effective, and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, keep
such registration statement effective for  the earlier of (1) the second
anniversary of the effective date of the registration statement, (2) the date on
which all Registrable Securities have been sold thereunder or (3) the date on
which all of the Registrable

2


--------------------------------------------------------------------------------




 

Securities can be sold by the Holders pursuant to Rule 144(k) promulgated under
the Securities Act (the “Effective Period”).”

(ii)           Section 1.11 of the Registration Rights Agreement is hereby
deleted in its entirety and substituted with the following paragraph:

“Termination of Registration Rights.  No Holder shall be entitled to exercise
any right provided for in this Section 1 after the earlier of (i) seven (7)
years following the consummation of the sale of securities pursuant to a
registration statement filed by the Company under the Securities Act in
connection with the initial firm commitment underwritten offering of its
securities to the general public and (ii) such time that the Holder is able to
sell in a single transaction the Registrable Securities eligible to be sold
without registration of such Registrable Securities.  For purposes of this
Section 1.11, the sale of Registrable Securities without registration shall mean
that the Registrable Securities may be sold by the Holder pursuant to Regulation
S or Rule 144 under the Securities Act or any other applicable provisions of the
Securities Act pursuant to which the subsequent sale by the purchaser of such
securities would not be subject to registration.  In the event of a disagreement
as to the salability of the Registrable Securities without registration as
described in this Section 1.11, or as to the salability of the Registrable
Securities by nonaffiliates of the Company pursuant to Rule 144(k) promulgated
under the Securities Act, the Company shall be entitled to rely on the opinion
of Ropes & Gray LLP or any other recognized United States securities law
counsel; provided, however, that if, in the opinion of a recognized United
States securities law counsel to such Holder that such Registrable Securities
are not so salable without registration, the Company and such Holder shall
resolve such dispute on the basis of a legal opinion of a mutually acceptable
recognized United States securities law counsel.”

Section 2.                                          Confirmation of Continued
Effect; Authority to Make Changes.

(a)           The Company and the Holders executing a counterpart signature page
to this Agreement agree that the Investors’ Rights Agreement as modified herein
shall remain in full force and effect as so modified and the Registration Rights
Agreement as modified herein shall remain in full force and effect as so
modified.

(b)           In order to reduce the costs associated with the foregoing
amendments and waivers, the undersigned Holders hereby give the authority to the
officers of the Company to make non-substantive changes to the amendments
described in this Agreement without first seeking the consent of the Company’s
stockholders and directors.

Section 3.                                          Miscellaneous Provisions.

(a)           This Agreement shall be governed by and construed under the laws
of the Commonwealth of Massachusetts without regard to the principles of
conflicts of laws.

3


--------------------------------------------------------------------------------




 

(b)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns,
administrators, executors, and other legal representatives.

(c)           This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

[The remainder of this page has been intentionally left blank]

4


--------------------------------------------------------------------------------




 

This Omnibus Amendment Agreement is executed in one or more counterparts to be
effective as of the Effective Date.

ALSTERTOR PRIVATE LIFE GMBH & CO.
KG, Stockholder

BIOVENTURES INVESTORS LIMITED
PARTNERSHIP, Stockholder

 

 

 

 

By: /s/ Dieter Reinhardt
/s/ Erich Waller

Name: Dieter Reinhardt
Erich Waller

Title: Managing Partners
Hereunto Duly Authorized

By: /s/ Marc E. Goldberg
Name: Marc E. Goldberg
Title: Managing Partner
Hereunto Duly Authorized

 

 

 

 

BIOVENTURES INVESTORS LIMITED
PARTNERSHIP II, Stockholder

BOSTON MILLENNIA ASSOCIATES II
PARTNERSHIP, Stockholder

 

 

 

 

By: /s/ Marc E. Goldberg
Name: Marc E. Goldberg
Title: Managing Partner
Hereunto Duly Authorized

By: /s/ Martin J. Hernon
Name: Martin J. Hernon
Title: General Partner
Hereunto Duly Authorized

 

 

 

 

BOSTON MILLENNIA PARTNERS GMBH
& CO. KG, Stockholder

BOSTON MILLENNIA PARTNERS II
LIMITED PARTNERSHIP, Stockholder

 

 

 

 

By: /s/ Martin J. Hernon
Name: Martin J. Hernon
Title: Managing Director
Hereunto Duly Authorized

By: /s/ Martin J. Hernon
Name: Martin J. Hernon
Title: General Partner
Hereunto Duly Authorized

 

5


--------------------------------------------------------------------------------




 

BOSTON MILLENNIA PARTNERS II-A
LIMITED PARTNERSHIP, Stockholder

CDIB BIOSCIENCE VENTURES I, INC.
Stockholder

 

 

 

 

By: /s/ Martin J. Hernon
Name: Martin J. Hernon
Title: General Partner
Hereunto Duly Authorized

By: /s/ Benny T. Hu
Name: Benny T. Hu
Title: Chairman
Hereunto Duly Authorized

 

 

 

 

COLLER PARTNERS 403, L.P., Stockholder

EASTON HUNT CAPITAL PARTNERS, L.P.

 

By: EHC GP, LP
Its General Partner

 

By: EHC, Inc.
Its General Partner

 

 

 

 

By: /s/ Paul McDonald
Name: Paul McDonald
Title: Director
Hereunto Duly Authorized

By: /s/ Richard P. Schneider
Name: Richard P. Schneider
Title: Vice President & Secretary
Hereunto Duly Authorized

 

 

 

 

/s/ Peter B. Finn
Peter B. Finn, Stockholder

/s/ Andrew Firlik
Dr. Andrew Firlik, Stockholder

 

 

 

 

FOUNDATION MEDICAL PARTNERS, L.P.

THE GLOBAL LIFE SCIENCE VENTURES
FONDS II GMBH & CO. KG, Stockholder

 

 

 

 

By: /s/ Lee Wrubel
Name: Lee Wrubel
  
Hereunto Duly Authorized

By: /s/ Hanns-Peter Wiese
Name: Hanns-Peter Wiese
Title: Geschäftsführer of The Global Life
Science Ventures GmbH as General Partner
Hereunto Duly Authorized

 

6


--------------------------------------------------------------------------------




 

BVCF IV, L.P.

NOVARTIS BIOVENTURES LTD.
Stockholder

 

 

By: Adams Street Partners, LLC, its General
Partner

 

 

 

By: /s/ Terry Gould
Name: Terry Gould
Title: Partner
Hereunto Duly Authorized

By: /s/ Emil Bock
Name: Emil Bock
Title: Member of the Board of Directors
Hereunto Duly Authorized

 

 

 

 

PRIVATE LIFE BIOMED AG, HAMBURG
Stockholder

SVB Financial Group
Warrant holder

 

 

 

 

By: /s/ Marie M. Warburg
/s/ Roland Gerlinger

Name: Marie M. Warburg
Roland Gerlinger

Title: Managing Directors
Hereunto Duly Authorized

By: /s/ Norman Cutler
Name: Norman Cutler
Title: Derivatives Manager
Hereunto Duly Authorized

 

 

 

 

TL VENTURES V L.P.
Stockholder

TL VENTURES V INTERFUND L.P.
Stockholder

 

 

 

 

By: /s/ Christopher Moller
Name: Christopher Moller

By: /s/ Christopher Moller
Name: Christopher Moller

 

 

Hereunto Duly Authorized

Hereunto Duly Authorized

 

 

 

 

 

 

AGREED AND ACCEPTED

 

 

 

COMBINATORX, INCORPORATED

 

 

 

 

 

By: /s/ Alexis Borisy

 

Alexis Borisy, President and CEO
Hereunto Duly Authorized

 

 

7


--------------------------------------------------------------------------------